FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 24 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WENDY GISH; et al.,                             No.    20-55445
                                                       20-56324
                Plaintiffs-Appellants,
                                                D.C. No.
 v.                                             5:20-cv-00755-JGB-KK
                                                Central District of California,
GAVIN NEWSOM, in his official capacity          Riverside
as the Governor of California; et al.,
                                                ORDER
                Defendants-Appellees.

Before: WARDLAW and CLIFTON, Circuit Judges, and HILLMAN,* District
Judge.

      These consolidated appeals are related to appeal No. 20-56358, South Bay

United Pentecostal Church, et al., v. Newsom, et al.

      The December 23, 2020 motions panel order granted appellants’ request to

expedite briefing of appeal No. 20-56324.

      The expedited briefing schedule for appeal No. 20-56324 shall proceed as

follows: the opening brief and excerpts of record are due on or before December

31, 2020; the answering briefs are due on or before January 7, 2021; and the

optional reply brief is due on or before January 11, 2021.


      *
             The Honorable Timothy Hillman, United States District Judge for the
District Court of Massachusetts, sitting by designation.
      The December 23, 2020 order additionally directed appellants to move for

voluntary dismissal of appeal No. 20-55445 or show cause why appeal No.

20-55445 should not be dismissed as merged within 21 days. Appellants’ response

to the order to show cause is now due December 31, 2020. If appellants elect to

show cause, appellees may file a response by January 7, 2021.

      These appeals are set for virtual oral argument at the Richard H. Chambers

U.S. Court of Appeals Building, Pasadena, California, on January 15, 2021, at 2:00

P.M. Each side is allotted 30 minutes for argument.

      IT IS SO ORDERED.




LAB/MOATT                               2